DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a machine learning device that learns the laser machining condition in the laser machining” in claims 1 and 5. Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification and drawing found no specified corresponding structure, thus any structure that would learn a laser machining condition in laser machining will meet this requirement.
“a state observation section that observes” in claim 1, 5, and 7-8. Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification and drawing found no specified corresponding structure, thus any structure that would observe will meet this requirement. 
“a determination data acquisition section that acquires workpiece quality determination data” in claims 1 and 7-8. Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification and drawing found no specified corresponding structure, thus any structure that would acquire workpiece quality determination data will meet this requirement.
“a learning section that learns the target deviation” in claims 1, 5, and 7-8. Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification and drawing found no specified corresponding structure, thus any structure that learns the target deviation will meet this requirement.
“a reward calculation section that calculates a reward” in claim 3. Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification and drawing found no specified corresponding structure, thus any structure that calculates a reward will meet this requirement.
“a decision-making section that determines the adjustment” in claims 5 and 8. Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification and drawing found no specified corresponding structure, thus any structure that determines the adjustment will meet this requirement.


Claim Rejections - 35 USC § 112
 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
Claims 1, 3, 5, and 7-8, and the claims depending from these claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate defined structure to perform the claimed functions. The specification does not demonstrate that applicant has made an invention that achieves the claimed function as claimed because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Specifically the broad terms “a machine learning device that learns the laser machining condition in the laser machining”, “a state observation section that observes”, “a determination data acquisition section that acquires workpiece quality determination data”, “a learning section that learns the target deviation”, “a reward calculation section that calculates a reward”, and “a decision-making section that determines the adjustment” are not defined nor specifically shown with sufficient structure in applicant’s claims or specification. 
The lack of definition of the term “a machine learning device that learns the laser machining condition in the laser machining” within the specification and the specification does not provide adequate defined structure to perform the claimed functions in all possible claimed structures.  A review of the specification and drawing found no specific description or drawing of the claimed structure, and as no physical description of the element is provided and no detail is shown, described, or provided thus it is unclear what exactly is considered or would fall under the terms “a machine learning device that learns the laser machining condition in the laser machining”. It is unclear whether the “machine learning device” is a piece of hardware or if it is describing software.
The lack of definition of the term “a state observation section that observes” within the specification and the specification does not provide adequate defined structure to perform the claimed functions in all possible claimed structures.  A review of the specification and drawing found no specific description or drawing of the claimed structure, and as no physical description of the element is provided and no detail is shown, described, or provided thus it is unclear what exactly is considered or would fall under the terms “a state observation section that observes”. It is unclear whether the “state observation section” is a piece of hardware or if it is describing software.
The lack of definition of the term “a determination data acquisition section that acquires workpiece quality determination data” within the specification and the specification does not provide adequate defined structure to perform the claimed functions in all possible claimed structures.  A review of the specification and drawing found no specific description or drawing of the claimed structure, and as no physical description of the element is provided and no detail is shown, described, or provided thus it is unclear what exactly is considered or would fall under the terms “a determination data acquisition section that acquires workpiece quality determination data”. It is unclear whether the “a determination data acquisition section” is a piece of hardware or if it is describing software.
The lack of definition of the term “a learning section that learns the target deviation” within the specification and the specification does not provide adequate defined structure to perform the claimed functions in all possible claimed structures.  A review of the specification and drawing found no specific description or drawing of the claimed structure, and as no physical description of the element is provided and no detail is shown, described, or provided thus it is unclear what exactly is considered or would fall under the terms “a learning section that learns the target deviation”. It is unclear whether the “a learning section” is a piece of hardware or if it is describing software.
The lack of definition of the term “a reward calculation section that calculates a reward” within the specification and the specification does not provide adequate defined structure to perform the claimed functions in all possible claimed structures.  A review of the specification and drawing found no specific description or drawing of the claimed structure, and as no physical description of the element is provided and no detail is shown, described, or provided thus it is unclear what exactly is considered or would fall under the terms “a reward calculation section that calculates a reward”. It is unclear whether the “a reward calculation section” is a piece of hardware or if it is describing software.
The lack of definition of the term “a decision-making section that determines the adjustment” within the specification and the specification does not provide adequate defined structure to perform the claimed functions in all possible claimed structures.  A review of the specification and drawing found no specific description or drawing of the claimed structure, and as no physical description of the element is provided and no detail is shown, described, or provided thus it is unclear what exactly is considered or would fall under the terms “a decision-making section that determines the adjustment”. It is unclear whether the “a decision-making section” is a piece of hardware or if it is describing software.
Claims 2-4, 6, and 9 are rejected upon their dependence on one or more of the claims above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 5 include the limitations “a machine learning device that learns the laser machining condition in the laser machining” invokes 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for all claimed structures and various claimed structures are indefinite and unclear. The specification is devoid of adequate structure description to perform the claimed function of all claimed possible structures. As would be recognized by those of ordinary skill in the art, there are many different ways to measuring said temperature. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform(s) the claimed function.  A review of the specification and drawing found no described or shown structure thus it is unclear what exactly is considered or would fall under the term “a machine learning device that learns the laser machining condition in the laser machining”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 1, 5, and 7-8 include the limitations “a state observation section that observes” invokes 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for all claimed structures and various claimed structures are indefinite and unclear. The specification is devoid of adequate structure description to perform the claimed function of all claimed possible structures. As would be recognized by those of ordinary skill in the art, there are many different ways to measuring said temperature. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform(s) the claimed function.  A review of the specification and drawing found no described or shown structure thus it is unclear what exactly is considered or would fall under the term “a state observation section that observes”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 1 and 7-8 include the limitations “a determination data acquisition section that acquires workpiece quality determination data” invokes 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for all claimed structures and various claimed structures are indefinite and unclear. The specification is devoid of adequate structure description to perform the claimed function of all claimed possible structures. As would be recognized by those of ordinary skill in the art, there are many different ways to measuring said temperature. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform(s) the claimed function.  A review of the specification and drawing found no described or shown structure thus it is unclear what exactly is considered or would fall under the term “a determination data acquisition section that acquires workpiece quality determination data”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 1, 5, and 7-8 include the limitations “a learning section that learns the target deviation” invokes 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for all claimed structures and various claimed structures are indefinite and unclear. The specification is devoid of adequate structure description to perform the claimed function of all claimed possible structures. As would be recognized by those of ordinary skill in the art, there are many different ways to measuring said temperature. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform(s) the claimed function.  A review of the specification and drawing found no described or shown structure thus it is unclear what exactly is considered or would fall under the term “a learning section that learns the target deviation”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 3 includes the limitations “a reward calculation section that calculates a reward” invokes 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for all claimed structures and various claimed structures are indefinite and unclear. The specification is devoid of adequate structure description to perform the claimed function of all claimed possible structures. As would be recognized by those of ordinary skill in the art, there are many different ways to measuring said temperature. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform(s) the claimed function.  A review of the specification and drawing found no described or shown structure thus it is unclear what exactly is considered or would fall under the term “a reward calculation section that calculates a reward”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 5 and 8 include the limitations “a decision-making section that determines the adjustment” invokes 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for all claimed structures and various claimed structures are indefinite and unclear. The specification is devoid of adequate structure description to perform the claimed function of all claimed possible structures. As would be recognized by those of ordinary skill in the art, there are many different ways to measuring said temperature. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform(s) the claimed function.  A review of the specification and drawing found no described or shown structure thus it is unclear what exactly is considered or would fall under the term “a decision-making section that determines the adjustment”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 2-4, 6, and 9 are rejected upon their dependence on one or more of the claims above.
 Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Objections
Claim 4 is objected to because of the following informality:  
“the machining condition adjustment apparatus according to any one of claim 1” should be “the machining condition adjustment apparatus according to claim 1”
Claim 9 is objected to because of the following informality:  
“the machining condition adjustment apparatus according to any one of claim 5” should be “the machining condition adjustment apparatus according to claim 5”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over LUDI (US 20170113300 A1), in view of SHIRAISHI (US 20170031330 A1).
	Regarding claim 1, LUDI teaches a machining condition adjustment apparatus that adjusts a laser machining condition of a laser machining apparatus that performs laser machining on a workpiece (Figure 1 Paragraph 35; programmable laser processing device with a system for determining at least one quality parameter of the processing result)
	a processing procedure is regulated by way of a controllable process parameter as a function of at least one quality feature of the processing result (Paragraph 23)
cutting quality intervention and detection is performed (Paragraph 46)
	on the basis of a scan result, at least one quality feature of the processing result is automatically determined and compared with predefined quality specifications (Paragraph 48)
the cutting gas pressure is automatically adjusted when areas of poor cutting quality are detected in the section of cut contour (Paragraph 49)
	the self-learning method can be achieved by use of machine learning and artificial intelligence to facilitate reinforcement learning (Paragraph 66)
LUDI fails to teach:
the machining condition adjustment apparatus comprising:
a machine learning device that learns the laser machining condition in the laser machining, wherein the machine learning device has a state observation section that observes, as state variables expressing a current state of an environment, machining condition data indicating the laser machining condition in the laser machining, and gas target deviation data indicating a target deviation of a pressure loss or a flow rate of assist gas, a determination data acquisition section that acquires workpiece quality determination data for determining quality of the workpiece machined on the basis of the laser machining condition in the laser machining, as determination data indicating a propriety determination result of the machining of the workpiece, and a learning section that learns the target deviation of the pressure loss or the flow rate of the assist gas and adjustment of the laser machining condition in the laser machining in association with each other using the state variables and the determination data.
SHIRAISHI teaches a machine learning apparatus, wherein: 
a machine learning device (machine learning device 20) that learns the process condition in the process (Paragraph 69; operating-conditions adjustment learning section 25 performs machine learning based on physical-amount data),
the machine learning device (machine learning device 20) has a state observation section (state observation section 21) that observes, as state variables expressing a current state of an environment (Paragraph 53; state observation section 21 observes physical-amount data from the system), processing condition data indicating the condition in the processing (Paragraph 53; state observation section 21 observes physical-amount data from the system), and target deviation data indicating a target deviation of a target parameter (Paragraph 65; deviation amount between the target value and the physical-amount data),
Physical-amount data is defined as the “output from each of the devices” of the system such as pressure (Paragraph 53). 
a determination data acquisition section that acquires workpiece quality determination data for determining quality of the workpiece machined on the basis of the processing condition in the processing, as determination data indicating a propriety determination result of the machining of the workpiece (Paragraph 67; negative reward is given when a failure/defect is detected by image analysis data obtained by analyzing the image or is detected by an optical examination device), 
and a learning section (operating-conditions adjustment learning section 25) that learns the target deviation of a target parameter (Paragraph 65; a reward based on a deviation amount between the target value and the physical-amount data) and adjustment of the processing (Paragraph 70; adjustment-amount output section 27 outputs various conditions affecting the operation of the system) in association with each other using the state variables and the determination data (Paragraph 69; adjustment learning section 25 performs machine learning based on physical-amount data and reward calculated by reward calculation section 24).
While SHIRAISHI does not teach of a laser processing apparatus, it does teach the use of a learning machine and a reward system to update and adjust variables for the improvement of the system processing while simultaneously reducing power consumption and maintaining high quality of products (SHIRAISHI Paragraph 7), which is the same problem the applicant attempts to solve (Applicant Specification Page 2).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified LUDI with SHIRAISHI and used the learning machine method taught by Shiraishi in the apparatus taught by LUDI. This would have been done to facilitate the automatic adjustment of parameters such as gas pressure by means of machine learning with the benefit of reducing power consumption while maintaining high quality of products (SHIRAISHI Paragraph 7).
In LUDI, the gas pressure is the target parameter which is adjusted when a defect is detected (Paragraph 49). Thus, in the present embodiment, it is analogous to the physical-amount data of SHIRAISHI and to which the deviation from a predetermined target value is calculated to determine the amount of reward which should be given.
	
Regarding claim 2, LUDI as modified teaches the machining condition adjustment apparatus according to claim 1.
SHIRAISHI further teaches:
the determination data acquisition section further acquires cycle time determination data for determining time taken for processing, as the determination data indicating the propriety determination result of the processing (Paragraph 59; in determination of reduction in a cycle time, when the cycle time is reduced, a positive reward is given according to its reduction degree).
It would be obvious for the same motivation as claim 1.

Regarding claim 3, LUDI as modified teaches the machining condition adjustment apparatus according to claim 1.
SHIRAISHI further teaches:
the learning section has a reward calculation section that calculates a reward associated with the propriety determination result (Paragraph 56; reward calculation section 24 analyzes physical-amount data input based on conditions set by reward-conditions setting section and outputs a calculated reward to the learning device), 
and a value function update section that updates, using the reward, a function expressing a value of an action of adjusting the processing condition in the processing with respect to the target process (Paragraph 69-70; adjustment learning section 25 performs machine learning based on physical-amount data and adjusts later outputs) 
and wherein the reward calculation section gives a higher reward as the quality of the workpiece is higher (Paragraph 58; reduction in fluctuations result in a positive reward according to its deduction degree) and the time taken for machining the workpiece is shorter (Paragraph 59; when the cycle time is reduced, a positive reward is given according to its reduction degree).
Paragraph 67 further teaches that when a failure occurs, the reward calculation section gives a negative reward. Thus, the reward calculation section gives a higher reward (positive reward) when the quality of the workpiece is not a failure compared to when it is a failure.
It would be obvious for the same motivation as claim 1.

Regarding claim 5, LUDI teaches a machining condition adjustment apparatus that adjusts a laser machining condition of a laser machining apparatus that performs laser machining on a workpiece (Figure 1 Paragraph 35; programmable laser processing device with a system for determining at least one quality parameter of the processing result)
a processing procedure is regulated by way of a controllable process parameter as a function of at least one quality feature of the processing result (Paragraph 23)
cutting quality intervention and detection is performed (Paragraph 46)
	on the basis of a scan result, at least one quality feature of the processing result is automatically determined and compared with predefined quality specifications (Paragraph 48)
the cutting gas pressure is automatically adjusted when areas of poor cutting quality are detected in the section of cut contour (Paragraph 49)
	the self-learning method can be achieved by use of machine learning and artificial intelligence to facilitate reinforcement learning (Paragraph 66)
LUDI fails to teach:
the machining condition adjustment apparatus comprising: a machine learning device that has learned the laser machining condition in the laser machining, wherein the machine learning device has a state observation section that observes, as state variables expressing a current state of an environment, machining condition data indicating the laser machining condition in the laser machining, and gas target deviation data indicating a target deviation of a pressure loss or a flow rate of assist gas, a learning section that has learned the target deviation of the pressure loss or the flow rate of the assist gas and adjustment of the laser machining condition in the laser machining in association with each other, and a decision-making section that determines the adjustment of the laser machining condition in the laser machining on the basis of the state variables observed by the state observation section and a learning result of the learning section.
SHIRAISHI teaches a machine learning apparatus, wherein: 
a machine learning device (machine learning device 20) that has learned the process condition in the processing (Paragraph 69; operating-conditions adjustment learning section 25 performs machine learning based on physical-amount data), 
wherein the machine learning device (machine learning device 20) has a state observation section (state observation section 21) that observes, as state variables expressing a current state of an environment (Paragraph 53; state observation section 21 observes physical-amount data from the system), processing condition data indicating the processing condition in the processing (Paragraph 53; state observation section 21 observes physical-amount data from the system), and target deviation data indicating a target deviation of a target parameter (Paragraph 65; deviation amount between the target value and the physical-amount data), 
Physical-amount data is described as the “output from each of the devices of the system” such as pressure (Paragraph 53).
a learning section (operating-conditions adjustment learning section 25) that has learned the target deviation of a target parameter (Paragraph 65; a reward based on a deviation amount between the target value and the physical-amount data) and adjustment of the processing (Paragraph 70; adjustment-amount output section 27 outputs various conditions affecting the operation of the system) in association with each other (Paragraph 69; adjustment learning section 25 performs machine learning based on physical-amount data and reward calculated by reward calculation section 24), 
and a decision-making section (adjustment-amount output section 27) that determines the adjustment of the processing condition in the processing on the basis of the state variables observed by the state observation section and a learning result of the learning section (Paragraph 70; adjustment-amount output section 27 based on a learning result of the operating condition adjustment learning section 25 adjusts amount of operating condition for the system).
Paragraph 69 teaches the adjustment learning section 25 performs machine learning based on physical-amount data the adjustment of operating conditions and a reward calculated by the reward calculation section 24.
While SHIRAISHI does not teach of a laser processing apparatus, it does teach the use of a learning machine and a reward system to update and adjust variables for the improvement of the system processing while simultaneously reducing power consumption and maintaining high quality of products (SHIRAISHI Paragraph 7), which is the same problem the applicant attempts to solve (Applicant Specification Page 2).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified LUDI with SHIRAISHI and used the learning machine method taught by Shiraishi in the apparatus taught by LUDI. This would have been done to facilitate the automatic adjustment of parameters such as gas pressure by means of machine learning with the benefit of reducing power consumption while maintaining high quality of products (SHIRAISHI Paragraph 7).
In LUDI, the gas pressure is the target parameter which is adjusted when a defect is detected (Paragraph 49). Thus, in the present embodiment, it is analogous to the physical-amount data of SHIRAISHI and to which the deviation from a predetermined target value is calculated to determine the amount of reward which should be given.

Regarding claim 7, LUDI teaches a machining condition adjustment apparatus that adjusts a laser machining condition of a laser machining apparatus that performs laser machining on a workpiece (Figure 1 Paragraph 35; programmable laser processing device with a system for determining at least one quality parameter of the processing result)
a processing procedure is regulated by way of a controllable process parameter as a function of at least one quality feature of the processing result (Paragraph 23)
cutting quality intervention and detection is performed (Paragraph 46)
	on the basis of a scan result, at least one quality feature of the processing result is automatically determined and compared with predefined quality specifications (Paragraph 48)
the cutting gas pressure is automatically adjusted when areas of poor cutting quality are detected in the section of cut contour (Paragraph 49)
	the self-learning method can be achieved by use of machine learning and artificial intelligence to facilitate reinforcement learning (Paragraph 66)
LUDI fails to teach:
a machine learning device that learns a laser machining condition of a laser machining apparatus that performs laser machining on a workpiece.
the machine learning device comprising: a state observation section that observes, as state variables expressing a current state of an environment, machining condition data indicating the laser machining condition in the laser machining, and gas target deviation data indicating a target deviation of a pressure loss or a flow rate of assist gas; a determination data acquisition section that acquires workpiece quality determination data for determining quality of the workpiece machined on the basis of the laser machining condition in the laser machining, as determination data indicating a propriety determination result of the machining of the workpiece; and a learning section that learns the target deviation of the pressure loss or the flow rate of the assist gas and adjustment of the laser machining condition in the laser machining in association with each other using the state variables and the determination data.
SHIRAISHI teaches a machine learning apparatus, wherein: 
a machine learning device (machine learning device 20) that learns a process condition of a laser machining apparatus that performs processing (Paragraph 69; operating-conditions adjustment learning section 25 performs machine learning based on physical-amount data).
the machine learning device (machine learning device 20) comprising: 
a state observation section (state observation section 21) that observes, as state variables expressing a current state of an environment (Paragraph 53; state observation section 21 observes physical-amount data from the system), processing condition data indicating the processing condition in the processing (Paragraph 53; state observation section 21 observes physical-amount data from the system), and target deviation data indicating a target deviation (Paragraph 65; deviation amount between the target value and the physical-amount data); 
Physical-amount data is described as the “output from each of the devices of the system” such as pressure (Paragraph 53). 
a determination data acquisition section that acquires workpiece quality determination data for determining quality of the workpiece machined on the basis of the processing condition in the processing, as determination data indicating a propriety determination result of the machining of the workpiece (Paragraph 67; negative reward is given when a failure/defect is detected by image analysis data obtained by analyzing the image or is detected by an optical examination device); 
and a learning section (operating-conditions adjustment learning section 25) that learns the target deviation of a target parameter (Paragraph 65; a reward based on a deviation amount between the target value and the physical-amount data) and adjustment of the processing condition in the processing (Paragraph 70; adjustment-amount output section 27 outputs various conditions affecting the operation of the system) in association with each other using the state variables and the determination data (Paragraph 69; adjustment learning section 25 performs machine learning based on physical-amount data and reward calculated by reward calculation section 24).
While SHIRAISHI does not teach of a laser processing apparatus, it does teach the use of a learning machine and a reward system to update and adjust variables for the improvement of the system processing while simultaneously reducing power consumption and maintaining high quality of products (SHIRAISHI Paragraph 7), which is the same problem the applicant attempts to solve (Applicant Specification Page 2).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified LUDI with SHIRAISHI and used the learning machine method taught by Shiraishi in the apparatus taught by LUDI. This would have been done to facilitate the automatic adjustment of parameters such as gas pressure by means of machine learning with the benefit of reducing power consumption while maintaining high quality of products (SHIRAISHI Paragraph 7).
In LUDI, the gas pressure is the target parameter which is adjusted when a defect is detected (Paragraph 49). Thus, in the present embodiment, it is analogous to the physical-amount data of SHIRAISHI and to which the deviation from a predetermined target value is calculated to determine the amount of reward which should be given.

Regarding claim 8, LUDI teaches a machining condition adjustment apparatus that adjusts a laser machining condition of a laser machining apparatus that performs laser machining on a workpiece (Figure 1 Paragraph 35; programmable laser processing device with a system for determining at least one quality parameter of the processing result)
a processing procedure is regulated by way of a controllable process parameter as a function of at least one quality feature of the processing result (Paragraph 23)
cutting quality intervention and detection is performed (Paragraph 46)
	on the basis of a scan result, at least one quality feature of the processing result is automatically determined and compared with predefined quality specifications (Paragraph 48)
the cutting gas pressure is automatically adjusted when areas of poor cutting quality are detected in the section of cut contour (Paragraph 49)
	the self-learning method can be achieved by use of machine learning and artificial intelligence to facilitate reinforcement learning (Paragraph 66)
LUDI fails to teach:
a machine learning device that has learned a laser machining condition of a laser machining apparatus that performs laser machining on a workpiece, the machine learning 40device comprising: a state observation section that observes, as state variables expressing a current state of an environment, machining condition data indicating the laser machining condition in the laser machining, and gas target deviation data indicating a target deviation of a pressure loss or a flow rate of assist gas; a learning section that has learned the target deviation of the pressure loss or the flow rate of the assist gas and adjustment of the laser machining condition in the laser machining in association with each other; and a decision-making section that determines the adjustment of the laser machining condition in the laser machining on the basis of the state variables observed by the state observation section and a learning result of the learning section.
SHIRAISHI teaches a machine learning apparatus, wherein: 
a machine learning device (machine learning device 20) that has learned a process condition of a laser machining apparatus that performs processing (Paragraph 69; operating-conditions adjustment learning section 25 performs machine learning based on physical-amount data) on a workpiece (Figure 1), 
the machine learning 40device (machine learning device 20) comprising:
a state observation section (state observation section 21) that observes, as state variables expressing a current state of an environment (Paragraph 53; state observation section 21 observes physical-amount data from the system), processing condition data indicating the processing condition in the processing (Paragraph 53; state observation section 21 observes physical-amount data from the system), and target deviation data indicating a target deviation (Paragraph 65; deviation amount between the target value and the physical-amount data); 
Physical-amount data is described as the “output from each of the devices of the system” such as pressure (Paragraph 53). 
a learning section (operating-conditions adjustment learning section 25) that has learned the target deviation of a target parameter (Paragraph 65; a reward based on a deviation amount between the target value and the physical-amount data) and adjustment of the processing condition in the processing in association with each other (Paragraph 69; adjustment learning section 25 performs machine learning based on physical-amount data); 
and a decision-making section (adjustment-amount output section 27) that determines the adjustment of the processing condition in the processing on the basis of the state variables observed by the state observation section and a learning result of the learning section (Paragraph 70; adjustment-amount output section 27 based on a learning result of the operating condition adjustment learning section 25 adjusts amount of operating condition for the system).
Paragraph 69 teaches the adjustment learning section 25 performs machine learning based on physical-amount data the adjustment of operating conditions and a reward calculated by the reward calculation section 24.
While SHIRAISHI does not teach of a laser processing apparatus, it does teach the use of a learning machine and a reward system to update and adjust variables for the improvement of the system processing while simultaneously reducing power consumption and maintaining high quality of products (SHIRAISHI Paragraph 7), which is the same problem the applicant attempts to solve (Applicant Specification Page 2).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified LUDI with SHIRAISHI and used the learning machine method taught by Shiraishi in the apparatus taught by LUDI. This would have been done to facilitate the automatic adjustment of parameters such as gas pressure by means of machine learning with the benefit of reducing power consumption while maintaining high quality of products (SHIRAISHI Paragraph 7).
In LUDI, the gas pressure is the target parameter which is adjusted when a defect is detected (Paragraph 49). Thus, in the present embodiment, it is analogous to the physical-amount data of SHIRAISHI and to which the deviation from a predetermined target value is calculated to determine the amount of reward which should be given.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LUDI (US 20170113300 A1), in view of SHIRAISHI (US 20170031330 A1) and in further view of Sayantini (Neural Network Tutorial - Know How To Model A Multi-Layer Neural Network, 12/8/2017, Edureka).
Regarding claim 4, LUDI as modified teaches the machining condition adjustment apparatus according to claim 1.
Ludi as modified fails to teach:
the learning section calculates the state variables and the determination data in a multilayer structure.
Sayantini teaches the differences between single-layer and multilayer neural networks, wherein:
single layer perceptrons cannot classify non-linearly separable data points nor solve complex problems that involve a lot of parameters (Page 2).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified LUDI with Sayantini and used multilayer structures to calculate the state variables and determination data. This would have been done to be able to perform machine learning with a lot of parameters (Page 2).
Further, the use of multilayer networks is known in the art of laser processing as evidenced by Hsu (US 20170032281 A1).


Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over LUDI (US 20170113300 A1), in view of SHIRAISHI (US 20170031330 A1) and in further view of Hsu (US 20170032281 A1).
Regarding claim 6, LUDI as modified teaches the machining condition adjustment apparatus according to any one of claim 1, wherein 
the monitoring is performed online (Paragraph 51)
SHIRAISHI further teaches:
a cloud may be used to exchange learning data and physical-amount data between different systems
Ludi as modified fails to directly teach:
the machine learning device exists in a cloud server.
Hsu (US 20170032281 A1) teaches a system to facilitate welding software, wherein:
the machine learning device exists in a cloud server (Paragraph 84; cloud based machine learning for welding). 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified LUDI with Hsu and have the machine learning device be based on a cloud server. This would be done as cloud computing is a large scale distributed computing paradigm for utility computing based on virtualized, dynamically scalable poor of resources and services that can be delivered on-demand over the internet (Hsu Paragraph 6).

Regarding claim 9, LUDI as modified teaches the machining condition adjustment apparatus according to any one of claim 5, wherein 
the monitoring is performed online (Paragraph 51)
SHIRAISHI further teaches:
a cloud may be used to exchange learning data and physical-amount data between different systems
Ludi as modified fails to teach:
the machine learning device exists in a cloud server.
Hsu teaches a system to facilitate welding software, wherein:
the machine learning device exists in a cloud server (Paragraph 84; cloud based machine learning for welding). 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified LUDI with Hsu and have the machine learning device be based on a cloud server. This would be done as cloud computing is a large scale distributed computing paradigm for utility computing based on virtualized, dynamically scalable poor of resources and services that can be delivered on-demand over the internet (Hsu Paragraph 6).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                         
/JOEL M ATTEY/Primary Examiner, Art Unit 3763